     PHILIP J. TRENCHAK, ESQ.
1
     Nevada State Bar No. 9924
2    VICTORIA C. MULLINS, ESQ.
     Nevada State Bar No. 13546
3    MULLINS & TRENCHAK, ATTORNEYS AT LAW
     1614 S. Maryland Pkwy.
4
     Las Vegas, Nevada 89104
5    P: (702) 778-9444
     F: (702) 778-9449
6    E: phil@mullinstrenchak.com
7
     E: victoria@mullinstrenchak.com
     Attorneys for Plaintiff,
8    Janet Rouse
9                                       UNITED STATES DISTRICT COURT
10
                                             DISTRICT OF NEVADA

11   JANET ROUSE, an individual,                            CASE NO.: 2:19-cv-01823-JAD-EJY

12
                           Plaintiff,                STIPULATION AND ORDER TO
13                                                   EXTEND DEADLINE FOR PLAINTIFF TO
     vs.                                             RESPOND TO DEFENDANT STAFF
14                                                   MANAGEMENT, LLC MOTION TO DISMISS

15
     STAFF MANAGEMENT, LLC a foreign limited
16   liability company; ETHEL M. CHOCOLATES,
     LLC., a domestic limited liability company;
17
                           Defendants.
18
                                                      (First Request)
19

20
            IT IS HEREBY STIPULATED by and between Plaintiff Janet Rouse (“Plaintiff”), through her
21

22   counsel Philip J. Trenchak, Esq. of Mullins & Trenchak, Attorneys at Law, and Defendant Staff

23   Management, LLC (“Defendant”), through its counsel Sarah J. Odia, Esq. of Payne & Fears, LLP., that
24
     Defendant shall have up to and including Thursday, January 30, 2020, in which to respond to
25
     Defendant’s Motion to Dismiss First Amended Complaint [Dkt. 30]. This Stipulation is submitted and
26

27
     based upon the following:

28          1. That Defendant’s answer or response is currently due on January 16, 2020.

                                                        1
            2. That this is the first request for an extension of time for Plaintiff to respond to Defendant’s
1

2              Motion to Dismiss First Amended Complaint.

3           3. That such an extension is necessary because Plaintiff’s Counsel requires additional time to
4
               investigate facts that will allow for an informed response to the Motion to Dismiss.
5
            4. That such an extension is necessary due to Plaintiff’s Counsel being overwhelmed with
6

7
               litigation deadlines.

8           5. That this request is made in good faith and not for the purpose of delay.
9           6. That nothing in this Stipulation, nor the fact of entering to the same, shall be construed as
10
               waiving any claim and/or defense held by any party.
11

12
            DATED this 15th day of January, 2020.
13

14

15   MULLINS & TRENCHAK, ATTORNEYS AT LAW                                 PAYNE & FEARS, LLC

16    /s/ Philip J. Trenchak                                              _/s/ Sarah J. Odia_____
     Philip J. Trenchak, Esq.                                            Sarah J. Odia, Esq.
17
     Nevada Bar No. 9924                                                 Nevada Bar No. 11053
18   1614 S. Maryland Pkwy.                                              6385 S. Rainbow Blvd., Suite 220
     Las Vegas, NV 89104                                                  Las Vegas, Nevada 89118
19

20

21
                                                          ORDER
22

23
                                                               IT IS SO ORDERED:

24

25                                                             ____________________________________
26
                                                               United States District Court Judge
                                                               Dated:States
                                                               United  January   16, 2020.
                                                                             Magistrate Judge
27
                                                                Dated: ______________________________
28


                                                          2
